Judgment and order unanimously affirmed, with costs. Memorandum: The main contentions of appellants on this appeal are the alleged prejudicial errors in the trial court’s charge in its summary of the facts and its refusal of appellants’ various requests to charge. The repeated emphasis by the trial court in its charge and recharge, concerning the jury’s exclusive function to determine the facts from their recollection of the evidence, obviated any possible prejudice in the instant case. Nor was there error in the trial court’s rejection of appellants’ various requests to charge. The remaining contentions of appellants, concerning insufficiency of evidence, are also without merit. (Appeal from judgment of Erie Supreme Court in automobile negligence action; and appeal from order denying motion to set aside verdict.) Present—Marsh, P. J., Mahoney, Goldman, Del Vecchio and Witmer, JJ.